
	

115 S1230 IS: Water Rights Protection Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1230
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Barrasso (for himself, Mr. Flake, Mr. Crapo, Mr. Enzi, Mr. Gardner, Mr. Hatch, Mr. Heller, Mr. McCain, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To prohibit the conditioning of any permit, lease, or other use agreement on the transfer of any
			 water right to the United States by the Secretaries of the Interior and
			 Agriculture, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Water Rights Protection Act of 2017. 2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means, as applicable— (A)the Secretary of Agriculture; or
 (B)the Secretary of the Interior. (2)Water rightThe term water right means any surface water, groundwater, or water storage right filed, permitted, certificated, confirmed, decreed, adjudicated, or otherwise recognized by a judicial proceeding or by the State, in which the user acquires the right to put the water to beneficial use, including water rights for federally recognized Indian tribes.
 3.Treatment of water rightsThe Secretary shall not— (1)condition the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on the transfer of any water right (including joint and sole ownership) directly to the United States, or on any impairment of title, in whole or in part, granted or otherwise recognized under State law, by Federal or State adjudication, decree, or other judgment, or pursuant to any interstate water compact;
 (2)require any water user (including any federally recognized Indian tribe) to apply for or acquire a water right in the name of the United States under State law as a condition of the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement; or
 (3)condition or withhold the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement, in whole or in part, on—
 (A)limiting the date, time, quantity, location of diversion or pumping, or place of use of a State water right beyond any applicable limitations under State water law; or
 (B)the modification of the terms and conditions of groundwater withdrawal, guidance and reporting procedures, or conservation and source protection measures established by a State.
 4.Policy developmentIn developing any rule, policy, directive, management plan, or similar Federal action relating to the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement, the Secretary—
 (1)shall— (A)recognize the longstanding authority of the States relating to evaluating, protecting, allocating, regulating, permitting, and adjudicating water use; and
 (B)coordinate with the States to ensure that any rule, policy, directive, management plan, or similar Federal action is consistent with, and imposes no greater restriction or regulatory requirement, than applicable State water law; and
 (2)shall not— (A)adversely affect—
 (i)the authority of a State in— (I)permitting the beneficial use of water; or
 (II)adjudicating water rights; (ii)any definition established by a State with respect to the term beneficial use, priority of water rights, or terms of use; or
 (iii)any other right or obligation of a State established under State law; or (B)assert any connection between surface and groundwater that is inconsistent with such a connection recognized by State water laws.
				5.Effect
 (a)Existing authorityExcept as provided in section 3, nothing in this Act limits or expands any existing legally recognized authority of the Secretary to issue, grant, or condition any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on Federal land that is subject to the jurisdiction of the Secretary.
 (b)Reclamation contractsNothing in this Act in any way interferes with any existing or future Bureau of Reclamation contract entered into pursuant to Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act).
 (c)Endangered Species ActNothing in this Act affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (d)Federal reserved water rightsNothing in this Act limits or expands any existing reserved water rights of the Federal Government on land administered by the Secretary.
 (e)Federal Power ActNothing in this Act limits or expands authorities pursuant to sections 4(e), 10(j), or 18 of the Federal Power Act (16 U.S.C. 797(e), 803(j), 811).
 (f)Indian water rightsNothing in this Act limits or expands any existing reserved water right or treaty right of any federally recognized Indian tribe.
 (g)Federally held State water rightsNothing in this Act limits the ability of the Secretary, through applicable State procedures, to acquire, use, enforce, or protect a State water right owned by the United States.
